        Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 1 of 16




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                         17 Civ. 9287 (Aiill)
                        Plaintiff,
                                                         STIPULATION AND ORDER OF
                V.                                       SETTLEMENT_AND DISMISSAL

 ALEXANDER NEUMEISTER,                                                                ·.\Y
                                                                        · l:·O( ·1 •,. !<:\TT

                       Defendant.                                   i! ELECTRONICALLY           Hi f
                                                                    1
                                                                    /noc#:
                                                                   Ii DATEFILU): l9/_(-::
                                                                   Ii             -
                                                                                          :·17-w-·
                                                                                       !::J !_12__
                                                                                                       ~I
                                                                                                       I'
            STIPULATION AND ORDER OF SETTLEMENT AND IDSlvllSSAL
                                                                                                       JI
        WHEREAS, this Stipulation and Order of Settlement and Dismissal ("Stipu
                                                                                lation") is
 entered into by and among plaintiff the United States of America (the "United
                                                                               States" or
"Government"), by its attorney, Geoffrey S. Berman, United States Attorney
                                                                           for the Southern
District of New York; and defendant Alexander Neumeister ("Defendant," and
                                                                           together with the
Government, the "Parties"), by his authorized representatives;

       WHEREAS, the Government alleges that, from 2012 to 2014 (the "Covered
                                                                             Period"),
Defendant misappropriated federal funds that were obtained from National Institut
                                                                                  e of Mental
Health (''NIMH") and were supposed to have been used to advance federally-funde
                                                                                d research
studies, but instead were used by Defendant for his own personal benefit. The conduc
                                                                                     t described
in this Paragraph is the "Covered Conduct" for purposes of this Stipulation;

       WHEREAS, in or about November 2017, the Government filed a civil compla
                                                                               int (the
"Civil Complaint") against Defendant in which it asserted claims under the False
                                                                                 Claims Act
("FCA"), 31 U.S. C. § 3729 et seq., and the common law for the Covered Conduc
                                                                              t;




                                               1
        Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 2 of 16
             Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 2 of 16




           WHEREAS, in or about November 2017, the Government filed a criminal complaint

against Defendant in which it charged Defendant with, inter alia, theft of government funds, in

violation of 18 U.S.C. § 641, in connection with the Covered Conduct;

        WHEREAS, in or about May 2018, Defendant pled guilty to the above-referenced charge

pursuant to a plea agreement in which Defendant agreed to pay restitution in the amount of

$87,763.99 ("Restitution Amount"). The method and timing of Defendant's payment of the

Restitution Amount ("Payment Conditions") will be determined in the context of the criminal

proceeding against h.i1J?.;

        WHEREAS, the Parties have, through this Stipulation, reached a mutually agreeable

resolution addressing the claims asserted against Defendant in the Civil Complaint for the Covered

Conduct;

        NOW, THEREFORE, upon the Parties' agreement IT IS HEREBY ORDERED that:

                                   TERMS AND CONDITIONS

        1.      The Parties agree that this Court has subject matter jurisdiction over this action and

consent to this Court's exercise of personal jurisdiction over each of them.

        2.      Defendant admits, acknowledges and accepts responsibility for the following

conduct:

                a. During the Covered Period, Defendant was a professor in the psychiatry

                    department of a medical school located in the Southern District of New York

                    (the "School"). In his capacity as an employee of the School, Defendant served

                    as the principal investigator for a variety of research studies, many of which

                    were funded by grants issued by NIMH. As the principal investigator for these

                    studies, Defendant was responsible for overseeing all aspects of the studies.




                                                 2
Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 3 of 16
 Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 3 of 16




     ·b. Defendant was also given a credit card by the School, referred to internally

         within the School as a "P-Card." Defendant was authorized to charge study-

         related expenses to the P-Card, and then to identify the specific funding source

         to which each such expense should be allocated. In identifying the funding

         source to which a particular expense should be charged, Defendant was able to

         allocate the expense to specific grants, including NIMH grants. To the extent

        that Defendant allocated a particular expense to a specific grant, such as an

        NIMH grant, the School would pay the expense using funds it obtained from

        the grant source.

     c. As a condition of receiving an NIMH grant for a research study, the School was

        required to certify to NIMH, among other things, that the NIMH grant funds

        would be used for the purposes set forth in the grant application.

     d. Moreover, before the School submitted a grant application to NIMH, the School

        required Defendant to sign a certification affirming, among other things, "that

        the statements [in the grant application] are true, complete and accurate to the

        best of [his] knowledge," and that he was "aware that any false, fictitious, or

        fraudulent statements or claims may subject [him] to criminal, civil, or

        administrative penalties."

     e. Notwithstanding the above-referenced certifications by the School and

        Defendant, throughout the Covered Period, Defendant routinely (1) used his P-

        Card to pay for expenses that had nothing to do with his NIMH-funded research

        and instead were incurred for the benefit of himself, his family, or a personal




                                     3
       Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 4 of 16
             Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 4 of 16




                      friend (the "Friend");    and (2) allocated those expenses to NTh1H grants, thus
                      causing the School to pay the expenses using NIMH grant funds.

                 f.   The expenses Defendant wrongfully caused the School to pay using NIMH

                      grant funds included, but were not limited to, trips for family members and trips

                      and meals for himself and the Friend. For example, NIMH funds were used to

                      pay for, among other things, airline tickets, ground transportation, lodging, and

                      other travel-related expenses, as well as lunches, dinners, and bar tabs.

                g. In the written explanations that Defendant provided to the School for the above-

                      referenced expenses, Defendant misrepresented that the expenses were incurred

                      in connection with NTh1H research studies, when in fact the expenses were

                      unrelated to the studies.

        3.      Defendant shall pay to the Government a total of $33,215.43 (the "Settlement

Amount") in accordance with instructions to be provided by the Financial Litigation Unit of the

United States Attorney's Office for the Southern District of New York in two installments: (i) by

October 17, 2018, the sum of $10,000.00 plus interest which shall be compounded annually at a

rate of2.48% accruing from September 26, 2018, to the date of the payment, and (ii) by April 17,

2019, the sum of $23,215.43 phis interest which shall be compounded annually at a rate of2.48%

accruing from September 26, 2018, to the date of the payment. Of the Settlement Amount, $0.00

constitutes restitution to the United States.

       4.       Defendant agrees to cooperate fully and truthfully with the United States'

investigation of individuals and entities not released in this Stipulation. Defendant agrees to

furnish to the United States, upon request, complete and unredacted copies of all non-privileged

documents, reports, memoranda of interviews, and records in its possession, custody, or control




                                                     4
           Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 5 of 16
             Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 5 of 16




 concerning any investigation of the Covered Conduct that he has undertaken, or that
                                                                                     has been
 performed by another on his behalf.

           5.    Subject to the exceptions in Paragraphs 7 and 11 below (concerning excluded

 claims and bankruptcy proceedings), and conditioned upon Defenda nt's full compliance
                                                                                       with the
 terms of this Stipulation, including full paymen t of the Settlement Amount to the United
                                                                                           States
 pursuan t to Paragraph 3 above, as well as Defenda nt's full paymen t of the Restitution Amount
                                                                                                 in
 accordance with the Payment Conditions, the United States releases Defendant from any
                                                                                       civil or
 administrative monetary claim that the United States has for the Covered Conduct under
                                                                                            the FCA,
the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7 ~ the Program Fraud Civil Remedie
                                                                                        s Act,
31 U.S.C. § 3801-3812, and the common law theories of fraud, conversion, paymen t by
                                                                                     mistake,
and unjust enrichment.

           6.   Defendant fully and finally releases the United States, its agencies, officers,

employees, servants, and agents from any claims (including attorneys' fees, costs, and
                                                                                       expenses
of every kind and however denominated) that Defendant has asserted, could have asserted,
                                                                                         or may
assert in the future against the United States, its agencies, officers, employees, servants,
                                                                                             or agents
related to the Covered Conduct and the United States' investigation, prosecution and settleme
                                                                                              nt
thereof.

        7.      Notwithstanding the releases given in Paragrap h 6 above, or any other term of this

Stipulation, the following claims of the Government are specifically reserved and are not
                                                                                          released
by this Stipulation:

                a. any liability arising under Title 26, United States Code (Internal

                   Revenue Code);

                b. any criminal liability;




                                                 5
        Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 6 of 16
             Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 6 of 16




                 c. except as explicitly stated in this Stipulation, any administrative liability,

                    including but not limited to the suspension and debarment rights of any federal

                    agency; or the mandatory or permissive exclusion from Federal health care

                    programs (as defined in 42 U.S.C. §1320a-7b(f)) under42 U.S.C. §l320a-7(a )

                    (mandatory exclusion) or 42 U.S.C. §1320a-7b (permissive exclusion);

                    suspension or debarment pursuant to 2 C.F.R. Part 376; or actions pursuant to,

                    or otherwise consistent with, 42 C.F.R. § 52.9, 45 C.F.R. §§ 75.207- 75.208, or

                    45 C.F.R. §§ 75.371-75.375;

                d. any liability to the United States (or its agencies) for any conduct other than the

                    Covered Conduct; and

                e. any liability based upon obligations created by this Stipulation.

        8.      Defendant shall be in default of this Stipulation if Defendant fails to make either of

the required payments set forth in Paragraph 3 above on or before the due date for such payments,

or if it fails to comply materially with any other term of this Stipulation that applies to him, or if

he fails to pay the Restitution Amount in accordance with the Payment Conditions ("Default").

The Governmen t shall provide written notice to Defendant of any Default in the manner set forth

in Paragraph 23 below. Defendant shall then have an opportunity to cure the Default within ten

(10) calendar days from the date of delivery of the notice of Default. In the event that a Default is

not fully cured within ten (10) calendar days of the delivery of the notice of Default ("Uncured

Default"), interest shall accrue at the rate of 12% per annum compounde d daily on the remaining

unpaid principal balance of the Settlement Amount, beginning ten (10) calendar days after mailing

of the notice of Default. In the event of an Uncured Default, Defendant shall agree to the entry of

a consent judgment in favor of the United States against Defendant in the amount of $120,979.42




                                                 6
          Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 7 of 16
                Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 7 of 16




 as attached hereto as Exhibit A. The United States may also, at its option, (a) rescind
                                                                                         this
 Stipulation and reinstate the claims asserted against Defendant in the Civil Complaint; (b)
                                                                                             seek
 specific performance of this Stipulation; (c) offset the remaining unpaid balance of the Settleme
                                                                                                   nt
 Amount from any amounts due and owing Defendant by any department, agency, or agent
                                                                                     of the
 United States; or (d) exercise any other rights granted by law, or under the terms of this Stipulati
                                                                                                        on,
 or recognizable at common law or in equity. Defendant shall not contest any offset imposed
                                                                                            or
 any collection undertaken by the Government pursuant to this Paragraph, either administratively

 or in any Federal or State court. In addition, Defendant shall pay the Government all reasonab
                                                                                                le
 costs of collection and enforcement under this Paragraph, including attorneys' fees and expense
                                                                                                 s.
 In the event that the United States opts to rescind this Stipulation pursuant to this Paragrap
                                                                                                h,
Defendant shall not plead, argue, or otherwise raise any defenses under the theories of statute
                                                                                                of
limitations, laches, estoppel, or similar theories, to any civil or administrative claims that relate
                                                                                                        to
the Covered Conduct.

          9.       Defendant waives and shall not assert any defenses Defendant may have to any

criminal prosecution or administrative action relating to the Covered Conduct that may be
                                                                                          based
in whole or in part on a contention that, under t:4-e Double Jeopardy Clause in the Fifth Amendm
                                                                                                    ent
of the Constitution, or under the Excessiye Fines Clause in the Eighth Amendment
                                                                                 of the
Constitution, this Stipulation bars a remedy sought in such criminal prosecution or administ
                                                                                             rative
action.

          10.      Defendant represents and warrants that he has reviewed his financial situation, that

he is currently not insolvent as such term is defined in 11 U.S.C. § 101(32) and that he reasonab
                                                                                                  ly
believes that he shall remain solvent following payment to the Government of the Settleme
                                                                                          nt
Amount. Further, the Parties warrant that, in evaluating whether to execute this Stipulation,
                                                                                              they



                                                    7
        Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 8 of 16
          Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 8 of 16




(a) have intended that the mutual promises, covenants, and obligations set .forth constitute a

contemporaneous exchange for new value given to Defendant, within the meaning of 11 U.S.C.

§ 547(c)(l); and (b) have concluded that these mutual promises, covenants, and obligations do, in

fact, constitute such a contemporaneous exchange. Further, the Parties warrant that the mutual

promises, covenants, and obligations set forth herein are intended to and do, in fact, represent a

reasonably equivalent exchange of value that is not intended to hinder, delay, or defraud any entity

to which Defendant was or became indebted to on or after the date of this Stipulation, within the

meaning of 11 U.S.C. § 548(a)(l).

        11.     If within 91 days of the Effective Date of this Stipulation (defined below· in

Paragraph 24) or any payment made under this Stipulation, Defendant commences any case,

action, or other proceeding under any law relating to bankruptcy, insolvency, reorganization, or

relief of debtors or a third party commences any case, action, or other proceeding under any law

related to bankruptcy, insolvency, reorganization, or relief of debtors (a) seeking an order for relief

of Defendant's debts, or seeking to adjudicate Defendant as bankrupt or insolvent; or (b) seeking

appointment of a receiver, trustee, custodian, or other similar official for Defendant or for all or

part of Defendant's assets, Defendant agrees as follows:

               a. Defendant's obligations under this Stipulation may not be avoided pursuant to

                   11 U.S.C. § 547: and Defendant shall not argue or otherwise take the position

                   in any such case, action, or proceeding that (i) Defendant's obligations under

                   this Stipulation may be avoided under 11 U.S.C. § 547; (ii) Defendant was

                   insolvent at the time this Stipulation was entered into; or (iii) the mutual

                   promises, covenants, and obligations set forth in this Stipulation do not

                   constitute a contemporaneous exchange for new value given to Defendant.




                                                  8
Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 9 of 16
      Case 1:17-cv:09287-AKH Document 21 Filed 10/10/18 Page 9 of 16




          b. If any of Defenda nt's obligations under this Stipulation are avoided for any

              reason, including, but not limited to, through the exercise of a trustee's

              avoidance powers under the Bankruptcy Code, the Government, at its option,

              may rescind the release in this Stipulation and bring any civil and/or

              administrative claim, action, or proceed ing against Defenda nt for the claims

             that would otherwise be covered by the release in Paragraph 6 above. ·

             Defenda nt agrees that (i) any such claim, action, or proceed ing brought by the

             Government would not be subject to an "automatic stay" pursuan t to 11 U.S.C.

             § 362(a) as a result of the case, action, or proceeding described in the first

             sentence of this Paragraph, and Defenda nt shall not argue or otherwise contend

             that the Governm ent's claim, ~ction, or proceed ing is subject to an automatic

             stay; (ii) Defendant shall not plead, argue, or otherwise raise any defenses under

             the theories of statute of limitations, laches, estoppel, or similar theories, to any

             claim, action, or proceeding that is brought by the Governm ent within 60

             calendar days of written notificat ion to Defenda nt that the release has been

             rescinded pursuan t to this Paragraph, except to the extent such defenses were

             available on Novemb er 28, 2017; and (iii) the Governm ent has a valid claim

             against Defenda nt in the amount of $120,979.42 and the Governm ent may

            pursue its claim in the case, action, or proceeding described in the first sentence

            of this Paragraph, as well as in any other case, action, or proceeding.

         c. Defendant acknowledges that the agreements in this Paragraph are provided in

            exchange for valuable consideration provided in this Stipulation.

12.    Defenda nt has provided sworn financial disclosure statements ("Financial




                                           9
       Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 10 of 16
          Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 10 of 16




 Statements") to the United States and the United States has relied on the accuracy and

 completeness of those Financial Statements in reaching this Stipulation. Defendan t warrants that

 the Financial Statements are complete, accurate, and current. If the United States learns of

 asset(s) in which Defendant had an interest at the time of this Stipulation that were not disclosed

 in the Financial Statements, or if the United States learns of any misrepresentation by Defendan t

on, or in connection with, the Financial Statements, and if such nondisclosure or

misrepresentation changes the net worth of Defendan t as reflected in the Financial Statements by

$3,000 or more, the United States may at its option: (a) rescind this Stipulation and reinstate its

suit based on the Covered Conduct, or (b) let the Stipulation stand and collect the full Settlement

Amount plus one hundred percent (100%) of the value of the net worth of Defendant previousl y

undisclosed. Defendan t agrees not to contest any collection action undertaken by the United

States pursuant to this provision, and immediately to pay the United States all reasonable costs

incurred in such an action, including attorney's fees and expenses.

        13.    In the event that the United States, pursuant to Paragraph 12 above (concerning

disclosure of assets) opts to rescind this Stipulation, Defendant agrees not to plead, argue, or

otherwise raise any defenses under the theories of statute of limitations, laches, estoppel, or

similar theories, to any civil or administrative claims that (a) are filed by the United States within

180 calendar days of written notification to Defendan t that this Stipulation has been rescinded,

and (b) are based on the Covered Conduct, except to the extent these defenses were available on

Novembe r 28, 2017.

       14.     Defendant agrees to the following:

               a. Unallowable Costs Defmed: All costs (as defined in the Office of Managem ent

                   and Budget ("OMB") Uniform Administrative Requirements, Cost Principles,




                                                 10
Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 11 of 16
 Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 11 of 16




          and Audit Requirements for Federal Awards published at 2 C.F.R. §§ 200 et

         seq.; the Department of Health and Human Services adoption of the 0MB

         Guidance provided at 45 C.F.R. § 75, subpart E et seq.; the Federal Acquisition

         Regulation, 48 C.F .R. § 31.205-47 where applicable; or otherwise as specified

         by federal statutes, regulations or the terms and conditions of a Federal award)

         incurred by or on behalf of Defendant, including his agents, in connection with:

         (1) the matters covered by this Stipulation;

         (2) the United States' audit(s) and civil or criminal investigation(s) of matters

             covered by this Stipulation;

         (3) Defendan t's investigation, defense, and corrective actions undertaken in

            response to the United States' audit(s) and civil or criminal investigation(s)

            in connection with matters covered by this Stipulation (including attorneys'

            fees);

         (4) the negotiation and performance of this Stipulation; and

         (5) any payment Defendant makes to the United States pursuant to this

            Stipulation, including expenses, costs and attorneys' fees;

        are unallowable costs for government contracting purposes and under the

        Medicare Program, Medicaid Program, TRICARE Program, and Federal

        Employees Health Benefits Program (FEHBP) (hereinafter referred to as

        "Unallowable Costs").

     b. Future Treatment ofUnallow able Costs; Unallowable Costs shall be separately

        determined and accounted for by Defendant, and Defendan t shall not charge




                                     11'
Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 12 of 16
 Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 12 of 16




          such Unallowable Costs directly or indirectly to any contracts with the United

          States.

      c. Treatment ofUnallowable Costs Previously Submitted for Payment: Within 90

          days of the Effective Date of this Stipulation, Defendant shall identify and repay

          by adjustment to future claims for payment or otherwise any Unallowable Costs

          (as defined in this Paragraph) included in payments previously sought by

          Defendant from the United States. Defendant agrees that the United States, at

          a minimum, shall be entitled to recoup from Defendant any overpayment plus

          applicable interest and penalties as a result of the inclusion of such Unallowable

          Costs on previously-submitted requests for payment. Any payments due shall

         be paid to the United States pursuant to' the direction of the Department of

          Justice and/or the affected agencies.       The United States, including the

         Department of Justice and/or the affected agencies, reserves its right to audit,

         examine, o'r re-examine Defendant's books and records and to disagree with

         any calculation submitted by Defendant or any of its subsidiaries or affiliates

         regarding any Unallowable Costs included in payments previously sought by

         Defendant, or the effect of any such Unallowable Costs on the amounts of such

         payments.

      d. Nothing in this Stipulation shall constitute a waiver of the rights of the United

         States to audit, examine, or re-examine Defendant's books and records to

         determine that no Unallowable Costs have been claimed in accordance with the

         provisions of this Paragraph.




                                         12
         Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 13 of 16
           Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 13 of 16




          15.    This Stipulation is intended to be for the benefit of the Parties only. The Parties do

 not release any claims against any other person or entity except as otherwise provided herein.

          16.    Each Party shall bear its own legal and other costs incurred in connection with this

 matter, including the preparation and performance of this Stipulation.

          17.   Any failure by the Government to insist upon the full or material performance of

any of the provisions of this Stipulation shall not be deemed a waiver of any of the provisions

hereof, and the Government, notwithstanding that failure, shall have the right thereafter to insist

upon the full or material performance of any and all of the provisions of this Stipulation.

         18.    This Stipulation is governed by the laws of the United States. The exclusive

jurisdiction and venue for any dispute relating to this Stipulation is the United States District Court

fortlie SouthemD istrictofNe wYork. For purposes of construing this Stipulation, this Stipulation

shall be deemed to have been drafted by all Parties to this Stipulation and shall not, therefore, be

construed against any Party for that reason in any subsequent dispute.

         19.    This Stipulation constitutes the complete agreement between the Parties with

respect to the subject matter hereof. This Stipulation may not be amended except by written

consent of the Parties.

         20.    The undersigned counsel and other signatories represent and warrant that they are

fully authorized to execute this Stipulation on behalf of the persons and the entities indicated

below.

         21.    This Stipulation is binding on Defendant's successors.

         22.    This Stipulation may be executed in counterparts, each of which constitutes an

original and all of which constitute one and the same Stipulation. E-mails that attach signatures in




                                                 13
      Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 14 of 16
         Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 14 of 16




PDF form or facsimiles of signatures shall constitute acceptable, binding signatures for purposes

of this Stipulation.

        23.     Any notice pursuant to this Stipulation shall be in writing and shall, unless

expressly provided otherwis~ herein, be delivered by hand, express courier, or e-mail transmission

followed by postage-prepaid mail, and shall be addressed as follows:

        TO THE UNITED STATES:

       Christopher B. Harwood
       Anthony J. Sun
       Assistant United States Attorneys
       United States Attorney's Office
       Southern District of New York
       86 Chambers Street, Third Floor
       New York, New York 10007
       Email: christopher.harwood@usdoj.gov
              anthony.sun@usdoj.gov

       TO DEFENDANT:

       Justine A. Harris
       Sher Tremonte LLP
       90 Broad Street
       23rd Floor
       New York, New York 10004
       Email: jharris@shertremonte.com

       24.     The effective date of this Stipulation is the date upon which the Stipulation is

approved by the Court (the "Effective Date").




                                                14
     Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 15 of 16
      Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 15 of 16




Agreed to by:



THE UNITED STATES OF AMERICA


Dated: New York, New York
       October 10, 2018

                                  GEOFFREY S. BERMAN
                                  United States Attorney for the
                                  Southern District of New York




                            By:
                                  CHRISTOPHER B. HARWOOD
                                  ANTHONY J. SUN
                                  Assistant United States Attorneys
                                  86 Chambers Street, Third Floor
                                  New York, New York 10007
                                  Tel.: (212) 637-2728 / 2810
                                  Fax: (212) 637-2786

                                  Attorney for the United States ofAmerica




                                   15
     Case 1:17-cv-09287-AKH Document 22 Filed 10/12/18 Page 16 of 16
       Case 1:17-cv-09287-AKH Document 21 Filed 10/10/18 Page 16 of 16




DEFENDANT ALEXANDER NEUMEISTER

Dated: New York, New York
       October 10, 2018




                                        Alexan er
                                        Defendant

Dated: New York, New York
       October 10, 2018


                                                                   (


                                  By:
                                          stine A. Harris
                                        Attorneys for Defendant




     SO ORDERED:


      ~G         ~,(=: :r:::, ~---.. ~
     HON. ALVIN K. HELLERSTEIN
     UNITED STATES DISTRICT JUDGE


     Dated:   ~ 't.-:"2018




                                   16
